                                                           IT IS ORDERED

                                                        Date Entered on Docket: September 12, 2019




                                                           ________________________________
                                                           The Honorable David T. Thuma
                                                           United States Bankruptcy Judge
______________________________________________________________________

                       IN THE UNITED STATES BANKRUPTCY COURT

              FOR THE DISTRICT OF NEW MEXICO ALBUQUERQUE DIVISION

  IN RE:

         Aidan L. Gallegos aka Aiden L. Gallegos and
         Amanda L. Gallegos fka Amanda L. Garcia,

                 Debtors.                                     Case No. 18-12620-TA13

                            STIPULATED ORDER REGARDING
                       MOTION FOR RELIEF FROM AUTOMATIC STAY

         This matter comes before the Court on stipulation of Secured Creditor, First Guaranty
  Mortgage Corporation, its assignees and/or successors, by and through its servicing agent
  Rushmore Loan Management Services LLC (“Secured Creditor”), and the Debtors, Aidan L.
  Gallegos and Amanda L. Gallegos (“Debtors”). Upon approval by the Secured Creditor, the
  Debtors, and the Chapter 13 Trustee, and good cause appearing,
         IT IS THEREFORE ORDERED AS FOLLOWS:
         1.      This Stipulated Order affects the real property commonly known as: 1512 Lester
  Drive NE, Albuquerque, NM 87112 (the “Subject Property”).
         2.      Commencing August 1, 2019, Debtors shall make regular monthly post-petition
  payments under the Note and Deed of Trust to Secured Creditor, and continuing on the first day
  of each month thereafter, under the terms of the Note and Deed of Trust.
        NM-18-150370                                   1                                18-12620-TA13
                                                                 Stipulated Order on Adequate Protection
  Case 18-12620-t13         Doc 41   Filed 09/12/19    Entered 09/12/19 17:19:00 Page 1 of 3
       3.      Payments shall be made directly to Rushmore Loan Management Services LLC at
P.O. Box 52708, Irvine, CA 92619-2708, with reference to the last four digits of the Loan
Number 9319, or as otherwise directed.
       4.      Commencing August 15, 2019, and continuing thereafter on the fifteenth day of
each month through and including December 15, 2019, Debtors shall make an additional
monthly payment of $783.30, with a final additional payment in the amount of $783.28 due on or
before January 15, 2020, until post-petition arrears in the sum of $3,466.11 are paid. Said sum
represents the post-petition delinquency itemized below:

       3 post-petition payments at $1,233.67 each:                             $3,701.01
       (5/1/2019 through 7/1/2019)

       Bankruptcy attorney fees and costs at:                                  $1,031.00

       Less Debtor’s Suspense:                                                 $(32.23)

       Total Delinquency in the amount of:                                     $4,699.78

       5.      Debtors shall timely perform all of their obligations under Secured Creditor’s loan
documents as they come due, including but not limited to the payment of real estate taxes,
maintaining insurance coverage, Chapter 13 Plan payments, and any and all senior liens.
       6.      In the event Debtors fail to timely perform any of the obligations set forth in this
stipulation, Secured Creditor shall notify Debtors and their counsel of the default in writing.
Debtors shall have ten (10) calendar days from the date of the written notification to cure the
default and to pay an additional $50.00 for attorneys’ fees for each occurrence. An additional
$150.00 will also be due if court certification of the default required.
       7.      If Debtors fail to timely cure the default, and default on the obligations set forth
herein on more than three (3) occasions, Secured Creditor may lodge a Declaration and Order
Terminating the Automatic Stay. The Order shall be entered without further hearing. The
automatic stay shall be immediately terminated and extinguished for all purposes as to Secured
Creditor and Secured Creditor may proceed with and hold a Trustee’s sale of the Subject
Property, pursuant to applicable state law, and without further Court Order or proceeding being


      NM-18-150370                                       2                               18-12620-TA13
                                                                  Stipulated Order on Adequate Protection
Case 18-12620-t13        Doc 41      Filed 09/12/19     Entered 09/12/19 17:19:00 Page 2 of 3
necessary, and commence any action necessary to obtain complete possession of the Subject
Property, including unlawful detainer, if required.
       8.      Secured Creditor's Proof of Claim is due and owing and is allowed in full.

                                        ##END OF ORDER##

Prepared and submitted by:

/s/ Daniel Grunow
Daniel Grunow, Esq.
McCarthy & Holthus, LLP
Attorneys for Secured Creditor
6501 Eagle Rock NE, Suite A-3
Albuquerque, NM 87113
(505) 219-4900


 /s/ Arun A Melwani with permission
Arun A Melwani, Esq.
MELWANI LAW P.C.
10749 Prospect Ave NE, Ste F
Albuquerque, NM 87112-3281
(505) 323-5800


 /s/ Tiffany M. Cornejo with permission
Tiffany M. Cornejo
625 Silver Avenue SW, Suite 350
Albuquerque, NM 87102
(505) 243-1335




      NM-18-150370                                    3                               18-12620-TA13
                                                               Stipulated Order on Adequate Protection
Case 18-12620-t13        Doc 41     Filed 09/12/19    Entered 09/12/19 17:19:00 Page 3 of 3
